                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JAMES CARL KELLY,                                  Case No. 18-cv-06386-SI
                                   8                    Plaintiff,
                                                                                            ORDER SETTING NEW DEADLINE
                                   9             v.                                         FOR AMENDED COMPLAINT
                                  10     P. SULLIVAN, et al.,                               Re: Dkt. No. 13
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On November 29, 2018, the court dismissed the complaint with leave to file an amended

                                  14   complaint by January 4, 2019. Docket No. 8. On March 22, 2019, the court set a new deadline for

                                  15   an amended complaint of April 19, 2019, after it became apparent that the order of dismissal with

                                  16   leave to amend had not reached plaintiff. Docket No. 11. The court directed the clerk to mail to

                                  17   plaintiff “a copy of his original complaint (Docket No. 1), the order of dismissal with leave to amend

                                  18   (Docket No. 8), and the court’s form civil rights complaint for plaintiff to use in preparing an

                                  19   amended complaint.” Docket No. 11. On April 8, 2019, plaintiff sent another letter and motion for

                                  20   leave to file an amended complaint stating that he had been moved and needed a copy of the original

                                  21   complaint, the order of dismissal with leave to amend, and the court’s form civil rights complaint
                                       so that he could prepare an amended complaint. Docket Nos. 12, 13. Upon due consideration,
                                  22
                                       plaintiff’s motion for leave to file an amended complaint is GRANTED. Docket No. 13. Plaintiff
                                  23
                                       must file an amended complaint no later than June 7, 2019, that corrects the deficiencies discussed
                                  24
                                       in the order of dismissal with leave to amend. This deadline will not be further extended and the
                                  25
                                       action will be dismissed if plaintiff fails to file an amended complaint by the deadline. The clerk
                                  26
                                       will once again mail to plaintiff a copy of his original complaint (Docket No. 1), the order of
                                  27
                                       dismissal with leave to amend (Docket No. 8), and the court’s form civil rights complaint for
                                  28
                                   1   plaintiff to use in preparing an amended complaint.

                                   2           Plaintiff is cautioned that he must write more neatly in his future filings. Many of the words

                                   3   in his filings are illegible.

                                   4           IT IS SO ORDERED.

                                   5   Dated: April 9, 2019

                                   6                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                   7                                                    United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
